 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10
11   PAULA JEAN ROBERTS,                              )   Case No.: 1:18-cv-0604 - JLT
                                                      )
12                    Plaintiff,                      )   ORDER GRANTING DEFENDANT’S REQUEST
                                                      )   FOR AN EXTENSION OF TIME
13          v.                                        )
14   NANCY A. BERRYHILL,                              )   (Doc. 18)
     Acting Commissioner of Social Security,          )
15                                                    )
                      Defendant.                      )
16                                                    )
                                                      )
17
18          On February 19, 2019, Defendant filed a request for an extension of time to respond to
19   Plaintiff’s opening brief. (Doc. 18) The Scheduling Order allows for a single extension of thirty days
20   by the stipulation of the parties (Doc. 4 at 4), which was previously used by Plaintiff in this action.
21   (Docs. 13, 14)
22          Beyond the single extension by stipulation, “requests to modify [the scheduling] order must be
23   made by written motion and will be granted only for good cause.” (Doc. 3-1 at 4) Accordingly, the
24   Court construes the stipulation of the parties to be a motion by Defendant to amend the scheduling
25   order. Defendant asserts the extension is necessary because counsel had unexpected leave “after being
26   injured as a pedestrian by a motor vehicle,” as well as losing work time due to training “on the new
27   medical regulations.” (Doc. 18 at 1) Plaintiff does not oppose the request for an extension (id. at 2),
28   and it does not appear Plaintiff would suffer any prejudice from the schedule amendment.

                                                          1
 1        Good cause appearing, the Court ORDERS:
 2        1.    Defendant’s request for an extension of time is GRANTED; and
 3        2.    Defendant SHALL file a response to Plaintiff’s opening brief in reply no later than
 4              March 25, 2019.
 5
 6   IT IS SO ORDERED.
 7     Dated:   February 21, 2019                        /s/ Jennifer L. Thurston
 8                                                UNITED STATES MAGISTRATE JUDGE

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
